Citation Nr: 1127437	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for dysthemic disorder.

2.  Entitlement to service connection for hypertension to include as due to medications provided for service-connected right knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee disability.

4.  Entitlement to a disability rating in excess of 30 percent for service-connected left knee disability.

5.  Entitlement to service connection for a surgical scar on the left knee.

6.  Entitlement to Individual Unemployability (TDIU) benefits.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from 26 January to 5 February 1973, 10 November 1981 to 20 August 1982, and 15 March 1990 to 30 June 1991.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in which denied the Veteran's claim for service connection for dysthymic disorder and hypertension, and for increased disability ratings for bilateral knee disabilities.  

Procedural history

In a September 1995 rating decision, the RO denied the Veteran's claim for entitlement to service connection for dysthymic disorder.  The Veteran did not perfect an appeal within the one year time period.  In a September 1998 rating decision, the RO denied the Veteran's claim to reopen a claim for entitlement to service connection for a dysthymic disorder, and the Veteran submitted a timely notice of disagreement.  The RO, however, failed to provide the Veteran with a statement of the case until July 2009 and the Veteran perfected the appeal by submitting a VA Form-9 in August 2009.  Thus, the claim on appeal is a claim to reopen the Veteran's service connection claim for dysthymic disorder.  As noted in the Remand section below, the RO failed to provide the Veteran with required legal notice.

In a March 2008 claim, the Veteran sought increased disability ratings for her service-connected knee disorders and for service connection for hypertension secondary to medications provided for her right knee disability.  The RO denied the claims in an October 2008 rating decision.  The Veteran disagreed and perfected an appeal.  In February 2010, the Veteran and her service representative presented evidence in support of her claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

As noted in the discussion below, the issue of entitlement to service connection for a surgical scar on the left knee has been raised by the record and is a separate disability arising from a service-connected disability.  Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  As discussed in the Remand section below, the scar and its effect on the Veteran's left knee is inadequately described in the medical evidence.

The issues of whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for dysthemic disorder and entitlement to service connection for a left knee surgical scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a finding that the Veteran's current hypertension is not related to her active duty service and is not caused by medications provided to treat her service-connected right knee disability.

2.  The Veteran's right knee disability is manifested by x-ray evidence of arthritic changes, slight tenderness over the patella without effusion and instability, flexion to 70 degrees limited by pain, extension to 0 degrees and no further loss of motion or function after repetition of motion.

3.  The Veteran's left knee disability is manifested by flexion to 70 degrees limited by pain, extension to 0 degrees, without instability or effusion, and keloid formation on a surgical scar.

4.  The medical and other evidence of record demonstrates that the Veteran's service-connected disabilities, alone, render her unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension to include as secondary to medications provided for service-connected right knee disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for a disability rating in excess of 10 percent for service-connected right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5003 and 5060 (2010).

3.  The criteria for a disability rating in excess of 30 percent for service-connected left knee disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5055 (2010).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that her service-connected knee disabilities warrant higher disability ratings than are currently assigned.  She also contends that the ibuprofen and other pain medications she has taken to treat the pain in her service-connected right knee has caused or aggravated her currently diagnosed hypertension.  She seeks service connection for hypertension on a secondary basis.  Finally, as is discussed in more detail below, the Veteran's claims for an increased disability rating implicitly raises a claim for Total Unemployability (TDIU).  

The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a March 2008 letter of the evidence required to substantiate a claim for increased disability ratings and for a secondary service connection claim and she was informed of how VA determines a disability rating and an effective date for a claimed disability.  The Veteran was informed of the steps VA would take to assist him in developing her claim, including providing her with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA obtained service treatment records, VA treatment records and private medical records that were identified by the Veteran.  In addition, the Veteran received a VA medical examination in April 2009 that pertained to her increased disability rating claims and her service connection claim.  

The Veteran has testified that she is receiving disability benefits from the Social Security Administration (SSA).  The record does not indicate that the RO sought to obtain records from the SSA that pertained to the claims under consideration.  The Board notes that the Veteran testified that she is not working because she cannot get up and down and cannot sit in a chair for long periods and that she was "medically retired."  See hearing transcript at page 8.  

The Board is cognizant that in Murincsak v. Derwinski, 2. Vet. App. 363 (1992), the United States Court of Appeals for Veterans Claims held that VA's statutory duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA disability compensation benefits.  Recently, however, the United States Court of Appeals for the Federal Circuit held that VA's duty to assist a Veteran applies only to obtain records "if there exists a reasonable possibility that the records could help the Veteran substantiate his claim." Golz v. Shinseki, 590 F.3d 1317 at 1323 (2010).  

In this case, there is nothing in the record that indicates the Veteran received medical treatment for her service-connected knees and for her hypertension from health care providers other than those whose records are already included in the Veteran's VA claims folder, and the Veteran has not contended that SSA records include records that relate to or would provide a reasonable possibility of substantiating her claims for entitlement to an increased initial disability rating for service-connected knee disabilities or for her hypertension claim.  For those reasons, the Board finds that VA has fulfilled its duty to assist.

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to her claims.  As noted, the Veteran presented testimony before the undersigned.  For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision of the claims on appeal.

Entitlement to service connection for hypertension to include as due to medications provided for service-connected right knee disability

The Veteran contends that her currently treated and diagnosed hypertension was caused or aggravated by the pain medications she was provided or has used for her service-connected right knee disability.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been treated for hypertension since it was first diagnosed in about 1997.  She has been prescribed medications including felodipine and lisinopril to treat her "moderately fluxuating blood pressure."  The record includes a report from an April 2009 VA examination that states that the Veteran was assessed with "essential hypertension."  Thus, Wallin element (1) is satisfied by the record evidence.  The Veteran is currently service-connected for bilateral knee disabilities, including right knee osteoarthritis and she underwent a total left knee replacement in April 2007.  Thus, Wallin element (2) is satisfied.

With regard to Wallin element (3), the Veteran has testified and the medical evidence shows that during her recovery from the knee replacement surgery and for chronic pain of the right knee, she has taken ibuprofen and other pain medications.  At times, the dosage of pain medications was relatively high.  The Veteran has testified that she began having hypertension problems approximately two years after she began taking pain medications for her knee pain.  See hearing transcript at page 13.  

The April 2009 VA examining physician provided an opinion that it is less likely as not that the Veteran's hypertension "is secondary to pain medication taken for her arthritis."  The examiner's rationale was that there was "no direct evidence to specifically relate her increased blood pressures to times when she has taken anti-inflammatory medication."  In addition, the examiner noted that he was "unaware of any connection between NSAID use and onset or aggravation of hypertension."  The examiner noted that hypertension can be "transiently elevated by pain," but also noted that the Veteran has elevated blood pressure readings at time when "she does not necessarily have pain and is anxious for some other reason."  

The Board finds that the April 2009 examining physician's opinion is probative and is supported by convincing rationale.  The examiner reported how the Veteran's high blood pressure readings are not necessarily related to times when she has taken pain medications.  Physical therapy and progress notes of record show blood pressures that range from normal to mildly elevated at times when she contends she was taking pain medications for her knees.  The examiner's observation that pain can cause a transient rise in blood pressure can explain the high blood pressure readings of record; the Veteran contended at the times of the readings that she was experiencing chronic knee pain.  Finally, the examiner is a physician and is presumed to have the training, education and knowledge to make a determination whether the Veteran's hypertension is related to her pain medication.  See for example Cohen v. Brown, 10 Vet. App. 128 at 140 (1997).
There is no probative evidence to the contrary.  The Veteran requested and received additional time to seek and obtain a medical opinion that would link her pain medication with her high blood pressure readings and hypertension.  The only evidence submitted was a March 2010 note by Dr. M.P., a VA physician who noted that the Veteran gave a history of not having elevated blood pressure until she was given high doses of ibuprofen "in the military" for knee pain.  The physician stated that "NSAIDS, arthritis medicines, are known to elevate blood pressure."  There is no opinion whether the Veteran's blood pressure was elevated by such medications and there is no evidence that Dr. M.P. reviewed the Veteran's VA claims folder or her medical records.  There is no explanation why the Veteran had blood pressure readings within normal limits after service and during her treatment including when she took NSAIDS or other medications that, according to Dr. M.P., are known to elevate blood pressure.  Nor did Dr. M.P. address the April 2009 examiner's observation that pain could elevate blood pressure readings.  In sum, the March 2010 note is conclusory; it does not provide a basis for the Board to determine how Dr. M.P. reached the implied, but not stated, conclusion that the Veteran's hypertension was caused or aggravated by the medications.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Court has also held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).    The Board finds, for the reasons stated, that the April 2009 examiner's opinion is more probative and outweighs Dr. M.P.'s generic and implied opinion.  

To the extent that the Veteran's statements can be construed to be evidence of such a link, the Board finds that her opinion is not probative.  There is no evidence of record that suggests that the Veteran has the education, training or experience necessary to render a medical opinion regarding the etiology of her hypertension.  

For the reasons stated above, the Board finds that element (3) is not satisfied and further finds that the Veteran's claim for service connection for hypertension secondary to medications provided for her chronic knee pain is not warranted.

The Board will also briefly address direct service connection.  As noted above, Shedden element (1) has been satisfied.  With regard to element (2), there is nothing in the Veteran's service treatment records or other medical evidence to suggest that she had abnormal blood pressure readings during her periods of active duty.  Indeed, as noted above, the Veteran has testified that she was diagnosed with hypertension in about 1997, after her discharge from active duty.  Thus, element (2) is not satisfied.  Finally, element (3) has not been satisfied.  There is no evidence of record that the Veteran's hypertension is related to an event or disease incurred during service; the Veteran has consistently contended that her hypertension was incurred after using pain medications for her service-connected knee disabilities.  For those reasons, the Board finds that direct service connection is also not warranted.

Entitlement to a disability rating in excess of 10 percent for service-connected right knee disability.

The Veteran contends that her right knee has gotten worse and that she is entitled to a disability rating in excess of the currently assigned 10 percent disability rating.  
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Veteran's service-connected right knee is currently evaluated under Diagnostic Codes 5003 and 5060.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As discussed in greater detail below, the medical evidence shows the Veteran's right knee has limited range of motion due to pain caused by arthritis.  For those reasons, the Board finds that Diagnostic Codes 5003 and 5060 are the most appropriate primarily because they pertain specifically to the primary diagnosed disability in the Veteran's case.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  

Under Diagnostic Code 5003 [degenerative arthritis], arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, and Diagnostic Code 5261, limitation of extension of the leg, are the relevant diagnostic codes for application in this claim.  Diagnostic Code 5260 provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  Diagnostic Code 5261provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.   Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

The Board also notes that VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  However, for the reasons stated below, Diagnostic Code 5257 is not an appropriate diagnostic code in this claim because there is no clinical evidence that the Veteran's right knee is unstable.

The record includes the report of an April 2009 physician who examined the Veteran's bilateral knee disabilities.  The examiner reported that the Veteran complained of chronic knee pain.  The Veteran testified that she experiences constant pain from her hips down, particularly in cold weather, that her right knee is stiff all the time, and that she has received steroid injections for the knee on a regular basis.  See hearing transcript at page 4.  The Veteran also testified that she uses wrap around knee braces and a cane.  See hearing transcript at page 7.  The April examiner reported that the Veteran's right knee exhibited "slight tenderness to firm pressure over the patella," but did not exhibit effusion, heat or redness, and did not show instability.  The examiner reported that the Veteran's right knee could extend to 0 degrees and could flex to 70 degrees, but was limited by pain.  April 2009 x-ray evidence was interpreted by the April 2009 VA physician as indicating "osteoarthritis of the right knee."

An October 2009 report from Dr. W.B., M.D., the Veteran's private physician, indicated that the Veteran's right knee exhibited "0 to 110 degrees of motion, trace effusion, slight patellofemoral crepitus."  Dr. W.B. reported x-ray evidence showed "medial compartment arthrosis and synovitis."  An April 2010 letter from Dr. W.B. states that the Veteran has a "painful range of motion on the right knee from 0 to 110 degrees with crepitus."   

As noted, the Veteran currently receives a 10 percent disability rating for her service-connected right knee.  The criteria for a higher 20 percent disability rating require evidence of flexion limited to 30 degrees.  In this case, the evidence is that the Veteran's right knee is limited to 70 degrees by pain; indeed, the 70 degrees exceeds the criteria for a 10 percent rating where flexion is limited to 45 degrees.  The Veteran's 10 percent disability rating is provided under Diagnostic Code 5003 where if there is a noncompensable disability rating provided under 5260, but there is x-ray evidence of arthritis, then a 10 percent disability rating is provided.  In sum, the medical evidence simply does not satisfy the criteria for a higher disability rating under Diagnostic Code 5260.  The Board also observes that application of Diagnostic Code 5261 is also not helpful for the Veteran because both the April 2009 VA examiner and Dr. W.B. have indicated that the Veteran's right knee extension is 0 degrees or normal extension.  For those reasons, the Board finds that the criteria for a disability rating for service-connected right knee arthritis in excess of 10 percent are not met.

Entitlement to a disability rating in excess of 30 percent for service-connected left knee disability.

The Veteran seeks more than 30 percent disability for her service-connected left knee disability.  As indicated above, the Veteran underwent total knee replacement of her left knee in 2007.  Her disability is evaluated under Diagnostic Code 5055 [knee replacement (prosthesis)].  The Veteran's claim was received by VA in March 2008.  The Veteran received a temporary 100 percent disability rating for her left knee under Diagnostic Code 5055 effective from 23 April 2007, the date of her knee replacement surgery, to 1 June 2008.  The Board is addressing whether there is evidence that the Veteran's left knee met the criteria for a disability rating in excess of 30 percent from 1 June 2008 onward.

The Board finds that Diagnostic Code 5055 is the most appropriate diagnostic code because it addresses the essential nature of the Veteran's left knee disability.  Diagnostic Code 5055 provides a 30 percent disability rating as a minimum rating.  A 60 percent disability rating is provided for a knee replacement with "intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261 or 5262.  Diagnostic Code 5256 provides disability for ankylosis of the knee.  As indicated above, Diagnostic Code 5261 provides disability for limitation of extension of the knee joint.  Diagnostic Code 5262 provides disability for impairment of the tibia and fibula.  Finally, Diagnostic Code 5055 provides a 100 percent rating for a 1 year period following the replacement of the knee joint.

First, the Board observes that the Veteran's knee was replaced in 2007.  Thus, she has exceeded the criteria for the 100 percent disability rating under Diagnostic Code 5055 because more than a year has passed since her knee was replaced.  The Board then is limited to determining whether the Veteran's left knee disability meets the criteria for a 60 percent disability rating under Diagnostic Code 5055.

The medical evidence includes the April 2009 VA examiner's report.  The examiner stated that the Veteran reported "intermittent pain with weightbearing and walking and swelling of the left knee," that increases in damp or cold weather.  The examiner observed that there was no effusion of the left knee and no instability resulted after testing.  The examiner stated that the patella was tender to pressure and the Veteran reported pain along the lateral borders of the patella.  The Veteran's left knee could flex to 70 degrees but was limited by pain, and could extend the knee to 0 degrees.  A November 2008 x-ray report shows that the prosthesis was in place and no joint effusion was observed.  A June 2008 Physical Therapy progress report shows the Veteran's left knee range of motion was flexion to 50 degrees and extension limited to15 degrees.  The October 2009 report of Dr. W.B. shows range of motion from 0 to 110 degrees.  Dr. W.B.'s April 2010 letter indicates the Veteran's left knee had a range of motion of 95 degrees with manipulation under anesthesia.

It appears that the Veteran's left knee is only able to flex between 95 and 110 degrees and can achieve normal or 0 percent extension in the most recent examinations of record.  The June 2008 therapy note showed flexion limited to 50 degrees and extension to 15 degrees.  Application of Diagnostic Code 5261which provides disability for limitation of extension of the knee joint does not result in a disability rating in excess of 30 percent because the Veteran's left knee extension was 0 degrees for most of the period during the pendency of the Veteran's claim.  Evidence shows that in June 2008, about 14 months after her knee replacement surgery and four days after her temporary 100 percent disability rating concluded, the Veteran's extension was limited to about 15 degrees.  Under Diagnostic Code 5261, a 15 degree limitation of extension results in a 20 percent disability rating, less than the currently assigned 30 percent rating.  Similarly, Diagnostic Code 5262 provides a 40 percent disability rating for nonunion of the tibia and fibula with loose motion requiring use of a brace.  The medical evidence here shows that the Veteran's left knee is stable.

Under Diagnostic Code 5055, range of motion is only one criterion to be considered.  The criteria also provide a 60 percent disability rating for a knee replacement with "intermediate degrees of residual weakness, pain [or limitation of motion rate by analogy to diagnostic codes 5256, 5261 or 5262]."  The Veteran has contended that she has weakness of the muscles around the knee and that she cannot get up without using her hands to push up.  See hearing transcript at page 9.  In addition, the April 2010 letter from Dr. W.B. states the Veteran "has very poor strength in both her upper and lower extremities which I think contributes to making it difficult to arise out of a seated position.  Dr. W.B. also noted that the Veteran's "overall body stature, height and weight" accumulated with muscle weakness to disable the Veteran.  As noted, the Veteran has consistently complained of chronic pain sometimes worsened by weather.  Finally, the April 2009 VA examiner noted that "despite physical therapy for almost two years, she still has intermittent pain with weightbearing and walking and swelling of the knee."  

The question at this juncture is whether the Veteran's weakness can be characterized as an "intermediate" degree of residual weakness and pain.  For the following reasons, the Board finds that they can be.  Indeed, it appears that her weakness and pain are her primary limiting factors.  Pain limits her ability to achieve full flexion and her weakness, in addition to her "overall body stature, height and weight," make it difficult for her to get up using just her knees.  The Veteran also testified that she cannot get out of bed without help and described how her knee pain is persistent.  See hearing transcript at page 10.  Thus, the Board finds that a 60 percent disability rating under Diagnostic Code 5055 is warranted.

DeLuca considerations

The Board has considered whether an increased disability rating is warranted for the Veteran's knee disabilities based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the left knee, the Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The April 2009 examiner found that there was no additional loss of joint motion or joint function due to pain, fatigue, weakness or lack of endurance following repetitive use.  The April 2009 examiner made similar findings regarding the Veteran's right knee.  The April 2009 examiner also determined that the Veteran's pain was chronic and that she did not suffer from flare-ups. 

The Board recognizes that the record indicates that the Veteran uses a cane and wears knee braces, and has complained that prolonged sitting or standing aggravates the chronic pain she feels in her knees.  Although not doubting that the Veteran experiences knee pain, this alone does not serve to allow for the assignment of additional disability in excess of the 10 percent which had already been assigned for the right knee and does not serve to allow for the assignment of additional disability in excess of the 60 percent assigned for the left knee.  The Board further notes that the Veteran's left knee weakness is specifically considered under the applicable diagnostic code criteria.  

Thus, assignment of additional disability based on DeLuca factors is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings and found that the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

As noted in the Introduction above, the Veteran's claim was received by VA in March 2008.  The relevant period in this case is from March 2007 to the present.  With regard to the Veteran's left knee, the Board has noted that the Veteran was evaluated as 100 percent from April 2007 through June 2008.  Thus, the Veteran cannot receive higher than the maximum available during that period.  From June 2008, the Veteran has been evaluated as 60 percent disabling.  As discussed above, a review of the Veteran's VA claims folder reveals that the Veteran's left knee has been essentially the same from June 2008 with regard to pain and weakness.  As noted above, the Veteran's range of motion has improved over that period.    With regard to her service-connected right knee condition, it appears that the Veteran's range of motion has not been different throughout the period under consideration.  

Thus, increased disability ratings for the Veteran's service disabilities were not warranted for the period beginning one year before her claim.  Accordingly, there will be no staged ratings assigned.

Total Rating due to Individual Unemployability

As noted above, the Board will address the issue of TDIU.  Initially, the Board notes that a claim for TDIU has not been adjudicated by the RO.  Ordinarily, a claim raised during the adjudication of an appeal on another issue would be referred to the agency of original jurisdiction for appropriate evidentiary and procedural development.  However, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based upon the disability or disabilities that are the subject of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (noting that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12- 2001 (July 6, 2001) (offering a further expansion on the concept of when an informal claim for TDIU has been submitted).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

The Veteran's service-connected disabilities include: Left total knee arthroplasty, currently evaluated as 60 percent disabling; right knee patellar degenerative chrondritis, currently evaluated as 10 percent disabling; left hip osteoarthritis, currently evaluated as 10 percent disabling; and, right hip osteoarthritis, currently evaluated as 10 percent disabling.  A combined 80 percent disability rating is in effect.

Because the Veteran's combined disability rating is 80 percent, with one of his disabilities being at least 40 percent disabling (her left knee rated as 60 percent disabling), her service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) (2010).  The question that remains to be answered is whether the Veteran's service-connected disabilities render her unemployable.  For the following reasons, the Board finds that they do render her unemployable.

The medical evidence reveals that the Veteran's private physician and the April 2009 examining physician essentially agree that the Veteran's combination of hip and knee disabilities prevent the Veteran from standing or sitting for long periods and make it difficult for her to get up out of chairs and out of bed.  It is obvious that such disabilities would make it unlikely that the Veteran would be able to secure gainful employment that required her to stand or sit for long periods or that required her to change positions on a frequent basis.  Moreover, the Veteran reports, and the medical evidence suggests, that she is in constant pain with her hip and knee disabilities, requiring her to take pain killers and which affects her ability to sleep throughout the night and to perform such common household chores as food shopping or house cleaning.  See hearing transcript at pages 11 and 12.  

As discussed above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  In that regard, the Board finds that the evidence is at least in equipoise as to whether the criteria of TDIU are met.  Thus, applying the benefit of the doubt rule, the Board finds that the Veteran's combined hip and knee symptoms by themselves are sufficient to prevent the Veteran from maintaining substantially gainful employment.

In summary, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Applying the benefit of the doubt rule, the appeal of the denial of TDIU is allowed.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected right knee arthritis is denied.

Entitlement to a 60 percent disability rating for service-connected left knee disability is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary benefits.
 


REMAND

Reasons for remand

As noted in the Introduction, the Veteran was denied service connection for dysthymic disorder in a September 1995 rating decision.  The Veteran did not perfect an appeal within the one year time period.  In a September 1998 rating decision, the RO denied the Veteran's claim to reopen a claim for entitlement to service connection for a dysthymic disorder, and the Veteran submitted a timely notice of disagreement.  The RO, however, failed to provide the Veteran with a statement of the case until July 2009, notified her of the fact that the claim was still viable, and the Veteran perfected the appeal by submitting a VA Form-9 in August 2009.  Thus, the claim on appeal is a claim to reopen the Veteran's service connection claim for dysthymic disorder.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  The RO failed to provide the Veteran with any notice regarding what evidence was needed to establish new and material evidence.  That notice must be provided.  

Also as noted, the April 2009 VA examination report indicates that the Veteran has a surgical scar on her left knee.  The scar and its effect on the Veteran's left knee is inadequately described in the medical evidence.  The record includes an October 2007 physical therapy report indicates that the Veteran reported feeling a "tugging" sensation under the scar, and the April 2009 report states that Veteran has "some keloid formation in the knee incision with resultant decrease in ability to flex the knee . . . ."  It is unclear from the record whether the scar actually interferes with the Veteran's left knee range of motion and it is unclear what the dimensions of the scar are, whether it is painful or whether the skin is unstable.  A medical examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  The Board notes that except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that she identify all healthcare providers who have treated her service-connected disabilities since April 2010 and who have provided any psychiatric treatment since 1998.  

VBA shall also provide the Veteran with written notice to comply with the requirements of the Court of Appeals for Veterans Claims' holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).

VBA's written request and notice shall be associated with the Veteran's VA claims folder.  Any response by the Veteran shall be associated with the Veteran's VA claims folder.

2.  VBA shall arrange for the Veteran to be examined by a VA physician who shall review the Veteran's VA claims folder and who shall provide a description of the Veteran's left knee surgical scar to include whether it is a painful or unstable scar and whether it affects the Veteran's left knee range of motion.  The examiner's written report shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing and any other development deemed to be necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for a dysthymic disorder and for a left knee surgical scar.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


